                Case 4:20-cv-04012-KAW Document 57 Filed 06/21/21 Page 1 of 2

      








 
                                   UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
                                           OAKLAND DIVISION
                                                     )
      AFRICAN AMERICAN TOBACCO                          )     Case Number: 4:20-cv-04012-KAW
   CONTROL LEADERSHIP COUNCIL,                       )
   ACTION ON SMOKING AND HEALTH,                     )     [PROPOSED] ORDER GRANTING
      AMERICAN MEDICAL ASSOCIATION,                     )     STIPULATED REQUEST TO EXTEND
   and NATIONAL MEDICAL                              )     BRIEFING DEADLINES AND MOVE
      ASSOCIATION,                                      )     HEARING DATE ON DEFENDANTS’
                                                     )     SECOND MOTION TO DISMISS
           Plaintiffs,                               )
                                                        )
                                                      )
              vs.                                       )
                                                      )
    U.S. DEPARTMENT OF HEALTH AND )
      HUMAN SERVICES; XAVIER BECERRA, )
   in his official capacity as Secretary of the U.S. )
      Department of Health and Human Services; )
   U.S. FOOD AND DRUG                                )
   ADMINISTRATION; JANET                             )
      WOODCOCK, in her official capacity as             )
   Acting Commissioner of Food and Drugs;            )
      CENTER FOR TOBACCO PRODUCTS; )
   MITCH ZELLER in his official capacity as the )
   Director of the Center for Tobacco Products, )
                                                        )
           Defendants.                               )
                                                        )
 
                                                    Page 1 of 2
      [Proposed] Order Granting Stipulated Request To Extend Briefing Deadlines and Move Hr’g Date on Defs.’ 2d
      Mot. To Dismiss
      Case No.: 4:20-cv-04012-KAW
                Case 4:20-cv-04012-KAW Document 57 Filed 06/21/21 Page 2 of 2




                      Upon consideration of the Stipulated Request to Extend Briefing Deadlines and
     Move the Hearing Date and for good cause shown,
                      IT IS ORDERED that the Stipulated Request is GRANTED. The Plaintiffs’
     opposition to Defendants’ Second Motion to Dismiss is due July 7, 2021; Defendants’ reply in
     support of such Motion is due July 21, 2021; and the hearing date on such Motion is moved to
     September 16, 2021, at 1:30 p.m.
 
                    21
       Dated: June _________, 2021                           __________________________________
 
                                                             KANDIS A. WESTMORE
                                                            United States Magistrate Judge








 
 
 







 
                                                    Page 2 of 2
      [Proposed] Order Granting Stipulated Request To Extend Briefing Deadlines and Move Hr’g Date on Defs.’ 2d
      Mot. To Dismiss
      Case No.: 4:20-cv-04012-KAW
